DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed September 18, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG U.S. Pub. 2018/0053932
With respect to claim 1, JEONG teaches a method of preparing a slurry (cathode slurry; [0010]) composition for a secondary battery positive electrode (secondary battery; [0003]), comprising: preparing a positive electrode active material pre-4; [0061]) , a dispersant (HNBR; [0039]), and a solvent (mixing in a dispersing solvent; [0010]); and mixing a conductive agent (carbon black, Ketjen black, graphite powder; [0062]), a binder (binder; [0037]), and an additional solvent with the positive electrode active material pre-dispersion to form the slurry composition (three dispersing solvents; [0037]).  With respect to claim 2, the dispersant comprises a hydrogenated nitrile butadiene rubber (HNBR).  See paragraph [0039].  With respect to claim 4, in the preparing of the positive electrode active material pre-dispersion, comprises: adding the lithium iron phosphate-based positive electrode active material, the dispersant, and the solvent and dispersing by stirring or milling (the slurry composition is uniformly mixed; [0049]).  With respect to claim 7, the lithium iron phosphate-based positive electrode active material is represented by Formula 1: [Formula 1] Li1+a1Fe1-x1M1x1PO4-b1Ab1  wherein, in Formula 1, M1 is at least one selected from the group consisting of manganese (Mn), nickel (Ni), cobalt (Co), copper (Cu), scandium (Sc), titanium (Ti), chromium (Cr), vanadium (V), and zinc (Zn), A is at least one selected from the group consisting of sulfur (5), selenium (Se), fluorine (F), chlorine (Cl), and iodine (I), -0.5<a1<0.5,  0< x1<0.5, and 0<b1<0.1 (LiFEPO4; [0061]).  With respect to claim 9,  the conductive agent comprises at carbon black, graphite, carbon fibers, carbon nanotubes, acetylene black, Ketjen black, channel black, furnace black, lamp black, thermal black, metal powder, metal fibers, conductive metal oxides, conductive whiskers, or conductive polymers (carbon black, Ketjen black, graphite powder; [0062]).  
	Although JEONG teaches all of the slurry components, the reference does not expressly disclose mixing the lithium iron phosphate-based positive electrode active claim 1); the dispersant is mixed in an amount of 0.8 part by weight to 1.5 parts by weight based on 100 parts by weight of the lithium iron phosphate- based positive electrode active material (claim 3).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ mixing the lithium iron phosphate-based positive electrode active material, dispersant and solvent as a pre-dispersion first, to form slurry composition of JEONG, because changing sequence of ingredients is prime facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG U.S. Pub. 2018/0053932 in view of ITOU et al. U.S. Pub. 2016/0104893. 
JEONG teaches a method of preparing a slurry as described in the rejection recited hereinabove.
	However, JOENG does not expressly disclose: performing dispersion such that an average particle diameter (D50) of the lithium iron phosphate-based positive electrode active material included in the positive electrode active material pre-dispersion is less than 1 micron (claim 5).  
claim 5).  
	JOENG and ITOU are analogous art from the same field of endeavor, namely fabricating a lithium iron phosphate slurry for electrochemical cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium iron phosphate particle size of ITOU, as the particle size of JEONG, , since such a modification would have involved a mere change in size of the positive electrode active material component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG U.S. Pub. 2018/0053932 in view of LIU et al. CN 105932282. 

However, JEONG does not teach that the positive electrode active material pre-dispersion has a viscosity of 2,000 cps to 20,000 cps (25 0C).  
LIU teaches that it is well known in the art to employ a cathode slurry with a viscosity of 6000-8000 cps. See the Abstract.
JOENG and LIU are analogous art from the same field of endeavor, namely fabricating a lithium iron phosphate slurry for electrochemical cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium iron phosphate viscosity of 6000-8000 cps taught by LIU, in the lithium iron phosphate of JEONG, in order to improve structural integrity by reducing resistance to deformation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG U.S. Pub. 2018/0053932 in view of Hwang et al. U.S. Pub. 2017/0288181. 
JEONG teaches a method of preparing a slurry as described in the rejection recited hereinabove.

Hwang teaches that it is well known in the art to employ binders such as carboxymethyl cellulose (CMC), ethylene-propylene- diene monomer (EPDM), a fluorine rubber, polyvinylpyrrolidone, tetrafluoroethylene [0024].
JOENG and Hwang are analogous art from the same field of endeavor, namely fabricating positive electrode for secondary electrochemical cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carboxymethyl cellulose (CMC), ethylene-propylene- diene monomer (EPDM), a fluorine rubber, polyvinylpyrrolidone, tetrafluoroethylene binder of Hwang, in the positive electrode of JEONG, in order to improve structural integrity of the electrode material. Furthermore, the selection of a known material based on its suitability for its intended  use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG U.S. Pub. 2018/0053932 in view of Suzuki et al. U.S. Pub. 2017/0256781. 
JEONG teaches a method of preparing a slurry as described in the rejection recited hereinabove, including lithium nickel cobalt manganese oxide material for the positive electrode (LiNCMO; [0061]) and lithium iron phosphate [0061].
Although JEONG teaches a lithium nickel cobalt manganese oxide material, the reference does not expressly disclose the stoichiometric values such that lithium composite transition metal oxide represented by Formula 2 with the positive electrode active material pre-dispersion: [Formula 2] Lia2Ni1-X2-y2COx2M3y2M4 z2O2 wherein, in Formula 2, 1.0<a2<1.5, O<x2<0.2, O<y2<0.2, O<z2<0.1, M3 is at least one selected from the group consisting of manganese (Mn) and aluminum (Al), and M4 is at least one selected from the group consisting of barium (Ba), calcium (Ca), zirconium (Zr), titanium (Ti), magnesium (Mg), tantalum (Ta), niobium (Nb), and molybdenum (Mo) (claim 10); the lithium iron phosphate-based positive electrode active material and the positive electrode active material of the lithium composite transition metal oxide represented by Formula 2 are mixed in a weight ratio of 1:99 to 40:60 (claim 11).  
1/3Co1/3Mn1/3O2 ,as a positive electrode material [0043].
JEONG and Suzuki are analogous art from the same field of endeavor, namely fabricating positive electrode for secondary electrochemical cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium composite transition metal oxide LiNi1/3Co1/3Mn1/3O2 of Suzuki, as the stoichiometric values of lithium composite transition metal oxide of JEONG, in order to improve capacity of the positive electrode. Furthermore, regarding the stoichiometric values, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 11, JEONG teaches lithium nickel cobalt manganese oxide material for the positive electrode (LiNCMO; [0061]) and lithium iron phosphate [0061], therefore, it would be obvious to employ said materials in mixed in a weight ratio of 1:99 to 40:60 in the positive electrode of JEONG in view of Suzuki, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG U.S. Pub. 2018/0053932 in view of ITOU et al. U.S. Pub. 2016/0104893 and even further view of LIU et al. CN 105932282.
JEONG teaches a method of preparing a slurry as described in the rejection recited hereinabove. With respect to claim 13, the slurry composition includes a conductive agent (carbon black, Ketjen black, graphite powder; [0062]), a binder (binder; [0037]). With respect to claims 14-15, the positive electrode for a secondary battery is prepared by using the slurry (cathode slurry; [0010]) in a lithium secondary battery [0003].  
However, JEONG does not expressly disclose: the lithium iron phosphate-based positive electrode active material is a primary particle having an average particle diameter (D50) of less than 1 micron and has a viscosity of 2,000 cps to 20,000 cps (25 0C) (claim 12).  

LIU teaches that it is well known in the art to employ a cathode slurry with a viscosity of 6000-8000 cps. See the Abstract.
	JOENG, ITOU and LIU are analogous art from the same field of endeavor, namely fabricating a lithium iron phosphate slurry for electrochemical cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium iron phosphate particle size of ITOU, as the particle size of JEONG, , since such a modification would have involved a mere change in size of the positive electrode active material component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
With respect to the viscosity of 2000 to 20,000 cps, it would have been obvious to employ the lithium iron phosphate viscosity of 6000-8000 cps taught by LIU, in the lithium iron phosphate of JEONG in view of ITOU, in order to improve structural integrity by reducing resistance to deformation.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722